UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 10, 2011 First Midwest Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of Incorporation) 0-10967 (Commission File Number) 36-3161078 (IRS Employer Identification No.) One Pierce Place, Suite 1500, Itasca, Illinois (Address of principal executive offices) (Zip Code) (630) 875-7450 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. First Midwest Bancorp, Inc. (the “Company”) is furnishing presentation materials to be delivered by the Company at the Sandler O’Neill East Coast Financial Services Conference on November 10, 2011, included as Exhibit 99.1 to this Current Report on Form 8-K pursuant to Item 7.01. The Company is not undertaking any duty to update this presentation after the date of this Report. This Report will not be deemed an admission as to the materiality of any information herein (including Exhibit 99.1). Item 9.01Financial Statements and Exhibits The following Exhibit is furnished as part of this Current Report on Form 8-K. November 10, 2011 Power Point presentation delivered by First Midwest Bancorp, Inc. at the Sandler O’Neill East Coast Financial Services Conference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. First Midwest Bancorp, Inc. (Registrant) Date: November 10, 2011 /s/ Cynthia A. Lance Cynthia A. Lance Executive Vice President and Corporate Secretary
